 AUTOMOBILE TRANSPORT, INC.217Automobile Transport,Inc. and William A. Klink.Case 3-CA-5950March 23, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND PENELLOOn August 26, 1975, Administrative Law JudgeJoel A. Harmatz issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge andto adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lations Boardadopts as its Order the recommended' In her exceptions and brief to the Board,counsel forthe General Coun-sel has filed a motion for hearingde novobefore a differentAdministrativeLaw Judge.She contends that in a prehearing discussionthe AdministrativeLaw Judge told the parties that should either counsel overpleador over-prove their case,that counsel's witnesseswould be discredited. Counsel forthe General Counsel alleges that the AdministrativeLaw Judge's adoptionof such a standard"prevented the ChargingParty fromhaving the matterfully litigated before an impartial and fair tribunal."If the Administrative Law Judge had basedhis credibilityresolutionsregarding the testimony of witnesseson the conductand hearing strategy ofthe various attorneys at the hearing, that would nothave beena properbasis on which to make credibility determinations.However,we have inde-pendently examined the record in this case and we find that there is no basison the record in this proceeding for reversinghis credibilitydeterminationsor for concluding that he used any improper standard in arriving at hiscredibilityfindings.We furtherfind that the Administrative Law Judge'sconclusions of law are supported by a preponderance of the evidence.Furthermore,we note that Counsel for the GeneralCounsel didnot raisean issue as to the disqualification of the AdministrativeLaw Judgebased onan alleged prehearing comment by him until after he had issued his decisionand the case was transferred to the Board.In so doing,Counsel for theGeneral Counsel did not comply with the requirements of Section102.37 ofthe Board'sRules and Regulations. Counsel's motion which raises the issuefor the first time in exceptions to the Board concerning an alleged prehear-ing statement was untimely filed.In view of all of the foregoing,we herebydeny Counsel forthe GeneralCounsel'smotion for a hearingde novobefore anotherAdministrative LawJudge.2Inasmuch as the same conclusion is reached herein under either themajority or minority view inElectronic ReproductionService Corp., et al.,213NLRB758 (1974),Chairman Murphy agreesthat the meritsof the allegedviolation are properly before the Board without necessarily adopting theholding of that case.Order of the Administrative Law Judge and herebyorders that the Respondent, Automobile Transport,Inc., Buffalo, New York, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.MEMBER JENKINS,dissenting in part:My colleagues affirm the Administrative LawJudge's recommendation that deference be accordedthe award of the Buffalo Local Joint Panel whichupheld the legitimacy of Respondent's action in ter-minating Klink, and that for this reason, the com-plaint as to Klink should be dismissed. I agree thatthe complaint as to Klink should be dismissed but Irely solely upon an analysis of the record evidencerelating to the allegations of the complaint and I dis-agreewithmy colleagues' view that this Boardshould defer to the award of the Buffalo Local JointPanel.InElectronic Reproduction Service Corporation,213NLRB 758 (1974), and other cases cited therein, Ifully set forth my views as to why arbitration of vio-lations of the Act cannot satisfy the statute. There isno reason to repeat these views at this time except tonote that again in this case, as inElectronic Reproduc-tion Service Corporation,the joint panel did not de-cide the statutory issue posed in the complaint. In-deed, here the credible evidence does establish thatin the course of the joint panel deliberations, Klinkexpressed to the panel that he believed that his termi-nation was based upon his having filed excess load-ing time claims. However, at that point the chairmanof the panel stated that excess loading pay claimshad nothing to do with the grievance. Clearly, underthese circumstances, I cannot conclude that the jointpanel even considered, let alone determined, thesame statutory issue now presented to the Board.But apart from the foregoing, I would also find thejoint panel award defective because, as structured,the joint panel, in my view, is incapable of a "fairand regular" procedure. As I previously noted in mydissent inTerminal Transport Company, Inc., 185NLRB 672 (1970), the joint panel was not really en-gaged in arbitration and the making of a binding im-partial award. Indeed, it had no outside, neutralmember to provide impartial consideration of the al-leged discrimination against Klink. Thus, as I earlierstated:Whatever result such a [joint panel] of the pro-tagonists might reach, it is in part the product ofeconomic power, adjustment with an eye onother disputes or differences between them or ontheir future bargaining positions, and other con-siderations unrelated to the merits of the partic-ular claim. . . .223 NLRB No. 31 218DECISIONSOF NATIONALLABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge: This pro-ceeding was heard in Buffalo,New York,on May 7, 8, and9, 1975, upon a charged filed on January 27, 1975, and acomplaint issued on March 13,1975, whichas amended atsaid hearing,alleges that Respondent engaged in variousindependent 8(aXl) violations to discourage employee as-sertion of rights under an applicable collective-bargainingagreement and to discourage them from testifying in aBoard proceeding,and in 8(a)(3) violations, by dischargingWilliam A.Klink,the Charging Party herein,in reprisal forhis assertion of rights under said collective-bargainingagreement.Respondent,in a duly filed answer,deniedcommissionof anyunfairlabor practices, and affirmativelyalleged that in accord withBoard policyexpressedinSpiel-berg Manufacturing Company,112 NLRB 1080 (1955), andElectronicReproductionServiceCorp.,213NLRB 758(1974), with respect to the discharge of William A.Klink,binding effect should be extended to a decisionby an arbi-tration panel,which previously upheld the validity of thedischarge.After close of the hearing, briefs were filed by the Gener-al Counsel and the Respondent,which have been carefullyconsidered.Upon the entire record in this proceeding,'and from myobservation of the witnesses,Ihereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERRespondent is a Michigan corporation engaged in theinterstate transportation of automobiles as an A-1 com-mon carrier, with facilities in various States,including aprincipal office and place of business in theCity of Wayne,Michigan,and a terminal located in Buffalo,New York,the sole facility involved in this proceeding. During thecalendar year preceding issuanceof thecomplaint, a repre-sentativeperiod,in the course and conduct of said opera-tions,Respondent performed services valued in excess of$50,000 in States other than the State of Michigan.The complaint alleges, the answer admits, and I find thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.11.THE LABORORGANIZATION INVOLVEDThe complaintalleges,the answer admits, and I find thatTruck Drivers Local 449, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, is a labor organization within the meaning ofSection 2(5) of the Act.'Errors in the transcript have been noted and corrected.III.THE ALLEGED UNFAIRLABORPRACTICESA. The IssuesThis proceeding relates essentially to disciplinary actiontaken by Respondent against three of its over-the-roaddrivers in late 1974 and early 1975. Said discipline wasimposed following claims by each of the alleged discrimi-natees for extra compensation under the delay-pay provi-sions of the applicable collective-bargaining agreement.More specifically, the complaint alleges that Respondentviolated Section 8(a)(3) and (1) of the National Labor Re-lationsAct, as amended, by discriminatorily dischargingWilliam A. Klink, and violated Section 8(a)(1) by issuingformal warning notices to and suspending Robert Klink,and by issuing formal warnings to Warren Zimmer, all inreprisal for their assertion of claims for compensation un-der the collective-bargaining agreement.2Supporting the General Counsel's claim that the fore-going acts of alleged discrimination were part of a patternof conduct whereby Respondent sought to employ intimi-dation as a means of discouraging its drivers from invokingthe contract's delay-pay provisions, are additional indepen-dent 8(aXI) allegations based upon threats to employeesfor engaging in such activity, promises that warning slipswould be rescinded if employees refrained from makingsuch claims, and accusations that employees were harass-ing or making trouble for Respondent by the assertion ofsuch rights. Finally, the complaint sets forthan 8(a)(1) alle-gation based upon threats of possible reprisals to employ-ees if they testified at the instant unfair labor practice hear-ing.The primary issue in this case relates to the discharge ofWilliam A. Klink, the Charging Party. Respondentassertsthat he was terminated for reasons specified in the contractas valid cause. The General Counsel disagrees, contendingthat the reasons assigned by Respondent were pretext,seized upon to mask Respondent's intention of eliminatingKlink because of his protected activity. Respondent, in ad-dition to its claim that William A. Klink was terminatedfor valid reasons, unrelated to his contract claims, arguesthat the merits of this issue ought not be considered, but2The General Counsel's posthearing brief assertsthat,at the hearing, thecomplaint was amended to include an allegation thatRichard A.Fuller, afourth driver,was issued warning slips in violation of Sec.8(a)(1), becausehe too filed claims fordelaytime compensation.This observation by theGeneral Counselis contraryto the record which plainly shows that thecomplaint was amendedto specificallyallege discriminatory issuance ofwarnings only in the case of Robert Klink and Warren Zimmer.As I point-ed out at the hearing,ordinary considerations of fairness and due processrequire thatthe partycharged with acts of discrimination,such as would betrue in the case of Fuller, be afforded advance notice that such an issueexists under conditionswhich provide the partycharged with such discrimi-nation a reasonable opportunity to prepare a defense.In the case of Fuller,no such opportunity was providedRespondentby the initialpleadings oramendment.And unlike the case of Robert Klink and Warren Zimmer, inwhose case certain innovative measures were adopted at the hearing allow-ing a fair opportunity to defend,Respondent was not afforded any likeaccommodation with respect to any claim of discrimination involving Full-er. I find thatany questionof discrimination involving the issuance of warn-ings to Fuller was not fully litigated and that the failure of Respondent toput on a defense in this respect was justified and understandable whenconsidered in the light of the GeneralCounsel'somission of Fuller inamending the complaint to allege specifically that Robert Klink and WarrenZimmer were the victims of similar discrimination. AUTOMOBILE TRANSPORT, INC.219that, in accordance withSpielberg Manufacturing Company,112 NLRB 1080 (1955), binding effect should be given to adecision of a joint labor-management panel,empowered torender final determinations under the grievance arbitrationprovision of the collective-bargaining agreement, whichupheld the validity of the Respondent's action in this re-spect.B. BackgroundRespondent operates a number of trucking terminals invarious cities, including the Buffalo facility involved here.At that location, Respondent employs up to 95 truckdri-vers,who are engaged in over-the-road cartage of newlymanufactured automobiles to various dealerships in thenortheastern United States. These drivers historically havebeen represented by Truck Drivers Local 449, IBT, and arecurrently covered by a collective-bargaining agreement,having a term of September 1, 1973, through May 31, 1976.Carl Copeland is the terminal manager at Buffalo, aswell as six other terminals maintained by Respondent invarious cities.Directly under Copeland's supervision inBuffalo is Jack Lewis,the assistant terminal manager.Pursuant to the governing collective-bargaining agree-ment, drivers are paid on a mileage basis, with such earn-ings supplemented by a unit rate of $1.05 for each automo-bile loaded on their trailer. In addition the contractprovides for extra compensation,called excess loading timepay, in the event of delays in loading beyond the pre-scribed period for each car. Drivers are also entitled tohourly compensation for delays attributable to breakdownsand certain other natural conditions beyond a driver's con-trol. The hourly rate received for excess loading and break-down delays is $5.85 hourly. Such claims for extra compen-sation were madeby all the drivers who are the objects ofdiscrimination under the instant complaint and it is theirsubmission of such claims that the General Counsel reliesupon in contending that the actions taken against themwere violative of the Act.Under normal operating procedures, claims for excessloading time and breakdown pay are submitted by thedrivers upon their return to the terminal after completing arun.Accompanying the claim forms are the logs, main-tained by the drivers on a daily basis while working, pur-suant to regulations of the U.S. Department of Transporta-tion.These logs reflect the mileage on each run, stopsbetween Buffalo,destination and return, and account forthe activities of the driver on days in which he has runs.According to undisputed and credited testimony ofRespondent'switnesses,no standard procedures are en-forcedin Buffalo,nor does the Company provide staff toenforce work rules and policies on a regular routine basis.The Buffalo drivers are solely responsible to Copeland andLewis. As over-the-road drivers they are of course on theroad most of the time and beyond supervisory observationin the performance of their duties. Lewis, although subor-dinate to Copeland in the supervisory structure in Buffalo,is stationed at that location, and because Copeland's otherresponsibilities beyond the Buffalo terminal require his ab-sence on frequent occasions from that facility, Lewis is theprincipal supervisory official at Buffalo with whom thedrivers maintain contact.With respect to the enforcement of company rules andplant policies, there being neither adequate staff nor regu-lar, routine procedures for detecting infractions thereof, vi-olations normally are detected only when facts concerningthe drivers come directly to the attention of Copeland andLewis. This often occurs as a result of the routine examina-tion of the logs appended to claims for excess loading timeand breakdown pay, which is required in assessing the va-lidity of such claims. The discipline meted out in the caseof Robert Klink, and Warren Zimmer in this case wasbased upon facts discovered by Respondent upon examin-ing the respective logs accompanying suchclaims.The dis-charge of William A. Klink was based on facts discoveredafterKlink's unit slid off the road at a location which wasnot on the normal route to be followed in making the runhe hadbeen assignedthe previous day.C. Concluding Findings1. Interference, restraint, and coercionThe General Counsel contends that Respondent, on var-ious occasions in the fall and winter of 1974 and 1975,intimidated employees to discourage them fromassertingrightsunder the applicable collective-bargaining agree-ment.Pursuant thereto, the General Counsel claims that onJanuary 9, 1975, Assistant Terminal Manager Lewis threat-ened Zimmer with reprisals after Zimmer indicated that hewould pursue a grievance. For the reasons set forth in foot-note 22,infra,Idiscredit the uncorroborated testimony ofZimmer and find that no such threat was in fact made.Accordingly, I shall dismiss the allegation in the complaintrelative to this incident.The complaint sets forth an additional 8(a)(1) violationbased upon an alleged conversation between Fuller andLewis on October 9,3 in which Lewis allegedly informedFuller that, if the latter agreed to pull some ofhis miscella-neous pay claims, Lewis would expunge reprimands previ-ously issued against Fuller.According to Fuller, prior to October 9 he had filed 9 to10 excess loading claims, all of which the Company de-clined to pay. In consequence, he contacted the unionsteward, Donovan, and said claims were paid when Busi-nessAgent Lewczyk appeared at the terminal on October 7in Fuller's behalf. Thereafter, on October 10, Lewis calledhim into the office and gave Fuller a reprimand for "delayof load" infractions incurred by Fuller on September 26and 30. At the same time, Lewis accused Fuller of causingtrouble by turning in a number of claims all at one time.In this conversation, Fuller testified that Lewis also statedthat, if the former agreed to pull some of his claims, Lewiswould "pull some of the reprimands," enabling Fuller toavoid a disciplinary suspension. Lewis denied that he everoffered to retract reprimands and his denial is credited3Unless otherwise indicated all dates referto 1974.° It will be recalled that,under the procedures in effect, drivers are re-quired to file their excess pay claims immediately upon their return from arun. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDsince I regard him asthemorereliablewitness.Fuller'stestimony contains materialcontradictions and reflects apenchant for argumentationcharacteristicof almost all theGeneral Counsel'switnesses.Furthermore, he impressedme as possessedof a limited capacity for accurate percep-tion of events and generallyas an untrustworthywitness.AccordinglyI shall dismissthe allegation that Respondentviolated Section8(axl) by offering to trade reprimands fora driver's withdrawal of claims for excessloading pay.Consistentwith the complaint, the General Counsel alsocontendsthatRespondentviolated Section 8(axl) by ac-cusing employees of causing trouble or harassingthe Com-pany by filingclaims for excess loading time.Insofar asthis allegation is based uponthe testimony of Fuller thatLewis accused him of filing anumber ofclaims at the sametime, I find this allegation unsubstantiated.The require-ment thatdrivers file theirclaimsimmediately upon theirreturn and on separate claim formsis entirelyreasonableand a policy which,in thelight of thesmall administrativestaff at the Buffalo terminal,isdesignedto facilitate theprompt processing of claims.Since evenon Fuller's testi-mony any such remark by Lewis related to Fuller'sfailureto adhere to this policy,the referenceto the "trouble"caused by Fuller would not tend to restrain or coerce em-ployees inthe exerciseof Section 7 rights. The remark attri-buted to Lewiswas limited to the manner, rather than thefact of Fuller's having filedexcessloading time claims.Also relevantto said allegationis the testimony of Rob-ert Klink, the brother of William Klink, that in early Janu-ary 1975,whenKlinkcomplainedof Lewis that he regard-ed hisdisciplinarysuspension as unfair,Lewis accusedKlink of harassing Respondent.Lewis concedes that hehad aconversationwith Robert Klinkconcerningthe disci-plinary action taken by RespondentagainstKlink, butcould not specifically recall the content thereof. In anyevent, prior to theincidentdescribed by Robert Klink, hehad filed numerousclaims for excessloadingtime andbreakdownpay.As in thecaseof Fuller, he too had con-solidated these claims on a single claim sheetand had notfiled themas requiredby company practices immediatelyupon return from thetrip relating to theclaim.Aside fromthese claims, Klink alsohad engaged in a number of con-versationswith Copeland and Lewisconcerning his de-mands thatthe Companymake substantialmodificationson his trailer.It is the senseof Klink's testimonythat theaccusation of harassmentmade by Lewiswas not in refer-ence to the compensation claimsfiled by Klink, but to hisdemands for modifications in his trailer. In any event thestatement imputedto Lewis,even assumingthat the re-mark related toKlink's claims for miscellaneouscompen-sation amountsto nomore than an expression as toRespondent'sdistastefor theenforcementof contractrights,contains no expressor implied threat of reprisal,and falls within that class of expressionsprotected by Sec-tion 8(c) of the Act. Accordingly, I find that Respondentdid not violate Section 8(a)(l) of the Act by advising em-ployees that theywere harassingthe Company or causingtrouble byinsistingupon enforcement of their contractualrights.A finalallegation of restraintand coercion added byamendmentto the complaintrelates toalleged threats ofpossible reprisal made by Copeland to employees sched-uled to testify at the instant hearing.Drivers Harvey Parke,Richard Sanders,and Warren Zimmer testified as to threeseparate occasions in which they were confronted by Cope-land while away from the Buffalo terminal.According toParke,while he was at the Pittsburgh terminal Copelandasked if Parke had received letters from the Board, andwhen Parke responded in the affirmative,Copeland toldhim to watch what he said at the Board,that "it could ruina good thing for us."Sanders testified to a similar conver-sation with Copeland which occurred at a rest area on theNew York throughway. In that conversation Copelandasked Sanders if he had heard anything from the Boardabout the hearing.Sanders said that he had not. Copelandthen said that the fellows"that live out in that area willhave to watch the way they answer," or "something to thateffect." Sanders indicated that it was about the men takingtheir trucks home.Zimmer testified that, while in Pitts-burgh, Copeland had a conversation with him in which theimpending hearing was discussed and in the course of thatconversation wished him luck and more or less advisedZimmer to look out for himself. Copeland admitted that hehad the conversations with Sanders and Parke set forthabove,and also confirmed that he told Zimmer to be care-ful what he said if he did in fact testify.I am satisfied andfind that Copeland's statements to each of these driverswould be taken as an intimation that they would be liableto reprisals were they to give testimony unfavorable to theRespondent at the impending hearing in this proceeding.As such Copeland's statements restrained and coerced em-ployees in the exercise of their Section 7 rights,and I findthatRespondent thereby violated Section 8(a)(1) of theActs2.The alleged discriminationa.The discharge of William A. KlinkPrior to his discharge Klink had been employed by Re-spondent as a truckdriver for about 10 years. Within thatperiod, prior to April 1974, Klink served as the union shopsteward for 4 years. On January 3, 1975, Klink was dis-charged following a mishap involving his truck which oc-curred at a location directly on the route customarily usedby Klink in traveling between Respondent's terminal inBuffalo and his home in Franklinville, New York. Accord-ing to Respondent's testimony, Klink was terminated byTerminal ManagerCopeland upon Copeland's discoveryof facts creating a strong suspicion that Klink had takenhis unit off route to return home in the course of his as-signed run of the previous day, January 2. Respondentclaims that this was the sole ground for the discharge ofKlink and also urges that this allegation of the complaintbe dismissed on the basis of a final and binding decisionissued pursuant to the grievance arbitration provisions of5Copeland was precluded from testifying as to what he meant by suchstatementsupon objection by the General Counsel, and accordingly, the8(aXl)violationsfound above are of dubiousvalue in assessingRespondent's motivation with respect to otherissuesarising under this com-plaint. AUTOMOBILE TRANSPORT, INC.221the applicable collective-bargaining agreement by the Buf-faloLocal JointPanel,which upheld the legitimacy ofRespondent's action in terminating Klink.Concerning the latter defense,pursuant to settled boardauthority, the Board will withhold its jurisdiction and deferconclusively to a decision by an arbitrator or bipartisanpanel,6 empowered to render final and binding decisionswith respect to grievances,under a collective-bargainingagreement,where said determinations arise from a pro-ceeding, fair and regular on its face, where all parties haveagreed to be bound, and where the decision is not repug-nant to the purposes and policies of the Act. SeeSpielbergManufacturing Company,112 NLRB 1080 (1955).Undisputed evidence shows that Klink, shortly after hisdischarge, invoked the grievance procedures of the applica-ble contract to grieve his termination. The inability to re-solve this grievance at a step 2 meeting heldon January 13and attended by Copeland and Lewis for the Company,and Lewczyk, the Union's business agent, Donovan, theshop steward, and Klink, resulted in the scheduling of ahearing before the Buffalo Local Joint Panel on January21.Klink was accorded due notice, attended and partici-pated in that hearing. The local panel consisted of tworepresentativesof trucking concerns (Chairman FritzRhinehardt and Roger Doran) and two union representa-tives (S. Anthony Sorrentino, the Union's secretary-trea-surer, and E. M. Walker, the Union's vice president). Klinkwas represented at the hearing by Business Agent Lewczyk.He also wasafforded the opportunity to present evidencein his own behalf and did so. When asked at the conclusionof the hearing whether he had been treated fairly, Klink,who recently had completed a 4-year term as shop steward,answered "yes." After the hearing, the local joint panelissued its decision stating as follows,"based on the evi-dence presented the discharge is upheld. Union has nocause ofaction." The foregoing, together with other evi-dence in the record, particularly the grievance preparedand filed by Klink, the minutes of the arbitration hearing,and evidence that Klink specifically raised the pretext andunlawful motivation issue which emerges under the instantcomplaint, suffice toprima faciesubstantiate Respondent'sdefense underSpielberg.7Indeed, as I understand General Counsel's position thismuch is conceded, for the Respondent's affirmative de-fense is challenged on the limited ground that the localjoint panel either did not consider or affirmatively preclud-ed from consideration the question of whether, if valid con-tractual grounds existed for the discharge, said groundswere seized upon as a pretext to conceal an act of discrimi-nation motivated by considerations proscribed by the Na-tional Labor Relations Act. In this posture, in accordancewith a recent pronouncement by a Board majority, where,as here, a challenge to the propriety of an award is sogrounded, the burden is upon the party urging disregard ofthe award to establish that the arbitrators did not considerthe unfair labor practice issue.'6Denver-Chicago Trucking Company, Inc.,132 NLRB 1416 (1961).7Cf.John Sexton & Co., a division of Beatrice Food Co.,213 NLRB 794(1974).8SeeElectronic Reproduction Service Corporation,213 NLRB 758 (1974)The testimony as to what actually transpired at the arbi-tration hearing is sketchy, vague, and contradictory. Credi-ble evidence does establish, however, that in the course ofthat hearing Klink expressed to the panel that he believedthat his termination was based upon his having filed excessloading time claims. I credit Klink's testimony that thechairman of the panel, Frederic Rhinehardt, stated thatexcess loading pay claims had nothing to do with the griev-ance,9 because the testimony was corroborated by Cope-land, a thoroughly reliable witness, and fellow driver Jo-seph Hoffman.Although such a statement would seemingly lend sup-port to a conclusion that litigation of the pretext issue in afulland fair manner was foreclosed, when consideredagainst the full context of what transpired, the import ofRhinehardt's statement is somewhat beclouded. ThusRhinehardt, though chairman, was one of four participantson the panel, having an equal voice in the outcome. As forthe other three members on the panel, there is no directevidence as to their having joined or adopted any state-ment by Rhinehardt tending to exclude Klink's excessloading claims from consideration. In fact, the testimonyofWilliam Klink, on which the General Counsel stronglyrelies, suggests to the contrary. Thus, according to Klink,after Rhinehardt stated that the claims were irrelevant tothe grievance, a union representative on the panel, Sorren-tino, picked up the excess load claims that Klink offered insupport of the pretext issue and passed them around to theother representatives on the panel. Klink indicates that"everyone looked at them." Although Klink relates that,because of Rhinehardt's position, the submission of his payclaims was "as far as [he] went" at the grievance hearing,there is no indication that he withheld any specific evi-dence available to him at that time which would have sup-ported his contention as to the true reason for his dis-charge. On the foregoing, there can be no question that,despite Rhinehardt's remark, the issue of a pretextual dis-charge was raised before the panel, that evidence was sub-mitted by Klink in support of that claim, and that suchevidence was examined by at least three members of thepanel.1° In these circumstances, and as the General Coun-sel has failed to show that specific evidence was availableto Klink at the time of the January 21 hearing which waswithheld in consequence of Chairman Rhinehardt's re-marks, no clear showing has been made that the award ofthe panel was unaccompanied by thorough and full litiga-tion of the unfair labor practice issue.Indeed, the Board has held that a declaration by a chair-man of a joint labor management arbitration panel to theeffect that a dischargee's protected activity is not a relevantconsideration in connection with a discharge grievance will(Chairman Miller, Members Kennedy and Penello, with Members Fanningand Jenkins dissenting).See also Member Kennedy's dissent inYourgaTrucking, Inc.,197 NLRB 928 (1972).9The contrarytestimony of BusinessAgent Lewczykisdiscredited be-cause thoroughly it is inconsistent with all other testimony adduced on thisrecord as to what transpired at the joint panel hearing.The testimony ofChairman Rhinehardtdenying thathe made the statement set forth in theabove text is also discredited because I regarded the testimony of TerminalManager Copeland as objective, frank, and thoroughlyreliable with respectto this issue.10 Cf.DCInternational,Inc.,162 NLRB 1383, 1384 (1967). 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot preclude the Board from giving conclusive weight tothe award resulting from such an arbitral proceeding.Thus, inModern Motor Express, Inc.,149NLRB 1507(1964), the Board adopted a Trial Examiner's ruling givingcontrolling weight to an award upholding an employer'saction in discharging an employee.There,the dischargeeargued before the arbitration panel that his discharge wasprompted by his having filed grievances.In that case, thechairman of the joint panel,during the course of the arbi-trationhearing,referred to evidence concerning thedischargee's protectedactivityby stating"that such mattershould not even have been read into the record."SeeMod-ernMotor Express, Inc., supra,1512. I can conceive of nomaterial difference between the foregoing statement andthat attributed to Chairman Rhinehardt in this proceeding.Both might arguably be interpreted as foreclosing full andfair litigation of the statutory issue by discouraging an of-fer of evidence in support of such a contention. UnderModern Motors,if theSpielbergstandards are otherwisemet, an award is not to be dishonored solely on the basis ofa statement by a chairman or minority member of a multi-member arbitration panel,even though said statementmight be construed as limiting the scope of the issues in thearbitration proceeding.Something more must be shown;i.e., that such statements really led to a denial of a fair andfull hearing,since the discharge actually withheld availableevidence in reasonable reliance thereon.If in fact such hadbeen the experience of William Klink before the local jointpanel,thiswould readily have been susceptible to proof.Accordingly, on authority ofModern Motor, supra,I findthat the General Counsel has not met its proof of responsi-bilitieswarranting a disregard by the Board of the resultsof the arbitration herein.Although for the foregoing reasons I find that bindingeffect should be given to the award and that the allegationsin the complaint that Respondent violated Section 8(a)(3)and (1) of theAct bydischarging William Klink should bedismissed on that basis, the administrative process is bestserved through alternative resolution of the issues raised inthat allegation upon the merits.Accordingly,my findingswith respect to that allegationappear below.According to Copeland, Klink was discharged on Janu-ary 3 on evidence that Klink had been guilty of an unau-thorized use of his equipment, a ground for immediate dis-charge,pursuant to Section 6(b) of that portion of thecollective-bargaining agreement which specifies rules andregulations for imposing discipline on covered employees.The discharge notice given Klink on that date states asfollows:Rule 6(b)Discharge:Unauthorizeduse ofmotor ve-hicles.On 1/2/75 driver dispatched Rochester loadbecame involved in an accident on route 400.It is the Company's policy to permit drivers to take theirequipment home provided that this does not require themto go off route.To takeadvantageof this policy, driversbid on runs which will enable them to take their equipmenthome,without being off route.From time to time bulletins have been posted by theCompany reminding the drivers of their obligation in thisrespect.Thus, under date of September25, 1972,a noticeto drivers was posted,in material part reciting as follows:We have problems with some men going out of there[sic]way to stop home with company equipment. Thisis against the Company rules and will not be tolerated.Read the notice on the board dated August17, 1971headed stopping home with Company equipment [sic].Again by notice dated October 8, 1973, the followingwas published to the drivers:NOTICE TO ALL TRAILERDRIVERS.suBJECr: Stoping [sic] home with Company equiptment[sic].There is [sic] rumors flying around between the Menthat a few of the drivers that live out of town are goingout of there [sic] way to stop home with there [sic]equiptment [sic].Remember the agreement between myself and theunion a fwe [sic] years ago about Men being able tostop home with Company equiptment [sic].This is what was agreeded [sic] on.1.A Man may stop home with his steady equipt-ment[sic]providing he does not tie up Companyequiptment[sic] or load.2.Company equiptment [sic] that must go into theShop before it can be loadedmustbe returned tothe terminal.3.No Driver will run out of his was to get homewith Company equiptment [sic]. Read page 103 Par.B article 6 of the union contract. (Don't get yourselfin trouble.)Thanks for your copperation (sic)Carl CopelandKlinkresides inFranklinville, New York, a town locatedsome 50 miles southeast of the Buffalo terminal.On Janu-ary 2, Klink successfully bid on a Rochester-Buffalo, andreturn run. Rochester is located east and slightly north ofBuffalo at a distance of between 69 and 75 miles from theterminal, depending upon the route selected and the loca-tion of the delivery point in Rochester.There is no dispute that on the morning of January 3, acold and snowy day, with roads slippery and icy, Klink hada mishap with his truck on Route 400, in which he blew outa tire and his tractor-trailer slid off the road to the edge ofa ditch. Route 400 runs on a southeasterly course out ofBuffalo, and was the road Klink concededly used custom-arily in traveling between his home in Franklinville and theBuffalo terminal.From an examination of the road mapswhich are in evidence, it is obvious that ona normalreturnfrom Rochester to Buffalo, a driver would have no cause tobe in the environs of Route 400.According to Copeland, he was solely responsible for thedecision to terminate Klink. He testified that on the morn-ing of January 3 he arrived at the terminal at 7 a.m. At orabout 7:15 a.m. Copeland received a report from the shopsuperintendent that Klink's truck was in trouble on Route400. Copeland was curious as to Klink's presence at thatlocation, and therefore went to the dispatcher's book forthe previous day, and found that Klink had been assigned AUTOMOBILE TRANSPORT, INC.223a run to Rochester.Copeland,then concerned as to whatKlink was doing on Route 400 following a Rochester run,went to check the recorded mileage taken from Klink'struck on his departure from the terminal the previous day.He jotted this figure down from records kept by Respon-dent in the normal course of its operations.Later thatmorning, when Klink arrived at the terminal with his vehi-cle,Klink immediately went to see Lewis. Copeland, onthis occasion,went to Klink's vehicle and checked themileage appearing on the odometer.On comparing his de-parture and arrivalmileages,Copeland noted a differenceof 205 miles.Under agreement between Respondent andthe Union the paid mileage for a Buffalo-Rochester andreturn run is 138 miles." In addition to the foregoing,Copeland knew that Klink lived in Franklinville and thatRoute 400 would be the logical course taken by Klink onreturning to the terminal from his home.On this basis,Copeland instructed Lewis to prepare and sign a dischargenotice. Lewis did so, and himself gave Klink the dischargeslip, set forth in the above text. Copeland had no directconfrontation with Klink that morning.Klink, between September and November 1974, follow-ing his assignment to a seven or eight-unit vehicle,12 filed arelatively high number of excess loading time and break-down pay claims. In contrast, prior to his assignment to theseven or eight-unit trailer, Klink had never before madeexcess loading time claims in significant quantities.Specifi-cally, in September 1974, he filed nine separate claims forvarious forms of downtime compensation, the bulk ofwhich related to excess loading time. However, the totalhours for which he sought compensation during the entiremonth of September amounted to less than 17 hours. In themonth of October, Klink claimed excess loading time onbut three occasions,seeking a total of 5 hours extra com-pensation. During that month, he also claimed unloadingdelay time on one occasion, for some 3 hours extra com-pensation, and breakdown pay on two occasions for a totalof just under 6 hours. In November, Klink filed excessloading time claims on three occasions seeking atotal of6-1/4 hours, a single delayed unloading time claimamounting to 1-3/4 hours, and four claims for breakdownpay, totaling 14-1/2 hours. In the following month an ex-cessloading time claim was filed by Klink on December 2,1974, seeking 4 hours extra compensation and while Klinkclaimed 9 hours of breakdown pay for an incident occur-ring on December 3, 1974, and made a claim for 3 hours11General Counsel disputes the accuracy of the paid mileage figure, argu-ing that this is not a fair estimate of the actual mileage that a driver wouldaccrue on such a run.Although I would agree that variations may be reflect-ed in actual distances depending upon a number of factors, I note thatKlink testified that the approximate distance between Rochester and Buffa-lo is 73 miles,one way.In my opinion any dispute as to the exact mileage onsuch a run involves so negligible a difference as to be of no persuasiveweight in assessing either Copeland's credibility or the reasonableness of hisconclusions based upon the facts available to him at the time he made thedecision to terminate Klink. In any event,the 205 miles would approximatethe distance that Klink would have covered,if as Copeland suspected, Klinkhad taken his truck home on January 2.12 In September 1974 Klink was assigned to a seven to eight-unit vehicle,rather than the smaller five to six-unit vehicle which he had previouslydriven.There is no real controversy that the time consumed in loading theseven-unit vehicle was greater than that involved in loading the smaller unit.extra pay due to a delay in the gas line on December 23,Klink filed no other claims in December prior to his dis-charge.Certain of these claims were refused initially by Respon-dent. In consequence, Klink on one occasion in mid-Sep-tember contacted Shop Steward Donovan, who in turncontactedBusinessAgent Lewczyk. The latter intervenedwith Copeland on behalf of Klink's objection that certainof his claims had been denied. Immediately thereafter hisunpaid claims, to that point, were paid. Subsequently al-though most of Klink's claims were paid, it is not entirelyclear that this was true of all.The General Counsel argues that theseclaims, totalingless than 70 hours 13 pay in the 3 months preceding thedischarge, constituted the true motivation prompting thedecision to terminate Klink. In support, the General Coun-sel arguesthat Copeland had no evidence to support theconclusion that Klink on the night of January 2 had takenhis truck home to Franklinville, that Respondent in thecase of others had condoned the taking of trucks home offroute, that Respondent did not like the fact that Klink wasfiling claims for excess loading time as evidenced by itsrefusal to pay Klink on a timely basis and by the harass-mentKlink received in order to receive payment, and thatKlink, a concededly satisfactory employee, would not havebeen discharged for this reason but for Respondent's hos-tility to his filing of excess loading timeclaims.In considering the claim of pretext, it is noted at theoutset that no suspicion is aroused by the circumstancesunder which Copeland terminated Klink. Copeland was aforthright and entirely credible witness whose manner andtestimony revealed a willingness to relate the facts as theyoccurred without regard for the possibility that certain ad-missions,which he freely made, might place the defense ina less favorable posture. In my opinion, the facts on whichhe acted pointed persuasively to the conclusion that Klink,in contravention of company policy, had taken his truckhome to Franklinville, though off route from a Rochesterreturn.Nonetheless, the General Counsel seeks to mitigate thesignificance, if not the existence, of Klink's infraction ofsaid rule, by an effort at the hearing to elicit testimony tothe effect that drivers regularly took their vehicles home,off route, and did so with Respondent's knowledge, andwithout resulting discipline. No less than eight drivers wereexamined along this line. The testimony adduced fromthem was vague and general and, considered as a whole,seemed slanted and argumentative in its entirety.14 The tes-13Althoughthe thrust of the GeneralCounsel's position on the criticalissue of motivation relatesto Klink's claims for excess loading time pay, mycalculations indicate that such claims during the months of September, Oc-tober, November, and December amountedto only 28.75hoursin roro.14All the driversin question wererelativelyhigh on the seniority list andin a positionto bid successfullyon trips that wouldcarry themen route inthe vicinity of their homes. The General Counsel'sexamination of thesewitnesses was in the main conducted through leading questions of a highlyprejudicial nature,conducted under conditions tending to produce unrelia-ble responses,presenting a distorted and exaggerated impression of the fre-quency in which the drivers took their trucks home off route.Although thedrivers apparently retainedcustody oftheir logs, which would provide themready information as to specific trips involving concrete examples of theirown violationsof company policy, theyfor some reasonopted to rely onContinued 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDtimony by said drivers that the Companyknewof thoseoccasionsin which they took their trucks home off routewas in the mainbased on speculation and assumption,15and with the possible exception of driver Richard Sanders,isdevoid of specific testimony that the Company on anyoccasion knowingly condoned violations of its policy inthis regard.16Quite contrary to the position of the General Counsel,the general tenor of testimony offered by this group ofdriversenforcesthe defense.Most of them testified thatthey were aware of the Company's policy against off-routetrips, and, indeed, that they took stops to avoid companydetection of their own infractions of this policy by seekingpermissionto take their trucks home when off route, bycarefully preparing logs to avoid disclosure of off-routetrips, by falsely omitting from their logs the fact that theyhad taken their trucks home off route, and by refrainingfrom filing breakdown claims while off route. On balance,the foregoing not only points up the fears held by the driv-ers with respect to off-route driving, but stands in conflictwith William Klink's effort to play down this aspect of theCompany'srules.Klink, a thoroughly unreliablewitnesstestified that the company policy invoked to support hisdischarge was generally not followed, and that it was pub-lished to employees only once in a while by Copeland.Klink denied ever having seen the notices set forth hereinwhich were posted on the bulletin boards instructing thedrivers not to take their trucks home while off route. Sincegeneralized testimony,which impressed me ashighly opinionated and re-flective of a basic biasin support of the Charging Party.15Drivers Kessler,Zimmer,and Parkegave highlyspeculativetestimony,amounting to no more than their assumptionthat the Company knew theytook their trucks home.Since the foundationfor theirassumption in thisregard was lacking in substance,no findings are based thereon.In thisregard,I note that the Respondent maintains no regularprocedure nor stafffor detecting incidentsof "off route" runsby the drivers. Such a procedurewould entaildailycorrelation of a number of documents,including mileagecharts, dispatch sheets, logs, andyard inventorycounts, aprocess whichwould obviouslyrequire substantialadditionalmanhours considering thenumberof drivers involved.Isee nothing unreasonable in Respondent'sfailure to maintain such a check system,and the absence of same precludesany inferencethat the Company would learn of off-route runsthrough theabsence of a vehicle in theyard,or from mileage counts.Oakes testified to an oral reprimand he received6-1/2 years ago at theoutset of his employmentfor an off-route run to hishome, but that incidentis regarded as too stale to be reflective of presentcompany practices.The testimonyof Driver Sherer is of no aid tothe General Counsel for itwas the senseof his testimony that he would obtain permissionbefore goingoff route.Indeed,the example he gives of anoff-routerun was more for theconvenienceof the Companythan a personalfrolic.16On direct examination by the GeneralCounsel,Sanders testified thathe frequentlylogged histruck homeon runswhich were "more or less" offroute.It is unclear from the recordwhatSanders meantby the term "moreor less off route."On cross-examination,however,Sanders indicated that,contrary toDepartmentof Transportationrequirements that the driversmake accurate entries on their logs, he would falselylog a Buffaloto Roch-ester run,as such,even though he had gone home in thecourse of the run.He also indicatedthat the Companymust haveknown that he took his truckhome on such runs because he had an accident in December1974 on a runtoOhio after he had loggedhis truckhome.Yet, oncross-examination,Sanders seems toimply that the onlytime he loggeda run throughhis homewhen off route was with respectto a Groton-Ithaca, New York, load. Thislatter testimony doesnot supporta conclusionthat the Company shouldhave known that he hadviolated theoff-route rule, and indeed places anargumentative cast on the entiretyof the testimonysince examination of theroad maps reveal that the routes available for a run of such length via hishome wouldnot clearly involve anysignificant excess mileage.Klink was shop steward during a 4-year period between1970 and1974,his unbelievable testimony in this respectimpressed me as calculated deliberately to mislead as tothe significanceof the Company's grounds for terminatinghim.On the entire record, Klink's incredible testimony as tohis lack of familiarity with said rule actually convinced methat he was at all times fully aware of the seriousness of theinfraction culminating in his discharge.Contributing tothis impression was Klink's thoroughlyimplausible expla-nation of his whereaboutson January2 and 3.Thus, Klinktestifiedthat,on the evening of January 2, he did not infact take his truck to Franklinville,but that evening parkedhis rig at a shopping mall on the corner of Main and Trans-it streets,a location in the Buffalo area,northeast of theterminal.From there he called his daughter,who agreed topick him up. According to Klink,with corroboration fromhis daughter,he stayed at his daughter's home that eveningwhich is located due north of the terminal.In explaining how he happened to be on Route 400 thenext morning, Klink testified that onJanuary 3 heleft hisdaughter's home at 5:30 a.m.Conditions at that time werecold, snowy,and icy.Yet, Klink,according to his own ac-count,instead of driving his truck on a direct route to theterminal,headed due south in order that he might eatbreakfast at a restaurant frequented by him in returning tothe terminal from Franklinville,and located well to thesouth of Respondent's terminal.This odyssey,in adverseweather, involved a circuitous route of more than twice thedistance necessary were he to have returned directly to theterminal from northeast Buffalo.Aside from the implausi-bilities inherent in this tale is the further suspicion thatarises from testimony of Sanders that he passed Klink onRoute 400 about7 o'clock inthe morning while headingback to the terminal empty in order to make the 8 o'clockbidding.ts This occurred prior to Klink's mishap. SinceKlink concedes that he had not had breakfast prior to run-ning off the road,Sanders' testimony indicating that Klinkwas headed towards the terminal at 7 a.m. renders it entire-ly probablethat Klink was not en route to a restaurant atall, but that he had a blowout and skidded off the road tothe right, not while making a right turn,but while he, likeSanders,was running to the terminal to make the 8 a.m.bid board.19It is my decided impression that Klink's account of hiswhereaboutson January3 was untrue and contrived out ofhis own recognition of the seriousness of the violation ofcompany policy suggested by his presence on Route 400that morning.Also contributing to the conclusion that William Klink17Zimmer testified that after his discharge in 1973,for taking his truckhome off route, he contacted Klink, who was then the union steward, andinformed him as to the reason for his discharge.19On the basis of Sanders'testimony,ifKlink actually left his daughter'shome at 5:30 a.m.,itwould have taken Klink 1-1/2 hours from that point toreach the intersection where he slid off the road.Klink offered no explana-tion for what transpired during said time period,though excessive in rela-tion to the distances involved.19 In my opinion the testimony of William Klink as to the actions takenby him that morning were so lacking in credence as to also warrant thediscrediting of the corroborating testimony solicited by the General Counselfrom his daughter. AUTOMOBILE TRANSPORT, INC.225was discharged for cause is the evidence that Respondentin the past had discharged about six drivers on the basis oftheir having driven trucks off route for personal reasons. Iwas not persuaded by the General Counsel's effort to di-minish this evidence, on grounds that several of these dis-chargees were later reinstated upon intervention of theUnion. The fact that Respondent had reconsidered andadopteda more lenientattitude towards certain drivers notshown to have made any denial of the facts promptingtheir discharge arouses no suspicion from the Company'sfailure to adopt a similar course in the case of Klink. Klinkpersistently denied that he had taken his truck off route inthe face of Respondent's possession of facts convincinglysuggesting to the contrary. Indeed, in the face of Klink'sconsistently held position, after the discharge, Respondent,in order to have reinstated Klink, would have had to ac-cede to Klink's version of the facts, and thereby raisedquestions as to the credibility of its terminal manager. Inmy opinion Klink's position after the discharge did notengender an atmosphere of leniency in his case, and didnot detract from the evidence indicating that Respondentin the past had at least initially expressed an inclination todeal harshly with violations of the type with which Klinkwas charged.In concluding that the General Counsel has not met itsburden of proof with respect to the pretext issue, I have notoverlooked certain uncontradicted testimony by WilliamKlink which would tend to support an argument thatCopeland and Lewis expressed hostility towards Klink'sprotected submission of compensation claims under thecontract during the period prior to his discharge. Thus, in aconversation with Jack Lewis on September 10, concerningan excess loading time claim filed by Klink on September5,Lewis indicated that he could not understand why ittook Klink so long to load when others loaded in the timeperiod alloted in the collective-bargaining agreement. Inanother discussionwith Lewis, in mid-October, after Klinkhad sustainedan injury on the job, Klink discussed withLewis certain of his unpaid claims and the fact that Klink'sdoctor had recommended that he be put on a 40-hour aweek job. To this Lewis, responded "you had better get a40-hour a week job." Klink also testified that on occasionswhen he would ask for forms on which excess loading timeand breakdownclaims aresubmitted, either Copeland orLewis on those occasions would ask "what is this for?"Klink also testified that, on the morning of November 26,he was called into Copeland's office and asked when hedelivered a 190-mile trip to the Cleveland area which heloaded on the prior Friday. Klink responded that he deliv-ered the load on Monday. According to Klink he then leftthe office to load for his current run, but then returned torequest additionalbreakdownsheets.Copeland indicated"I'll give them to you but that he wanted them made outimmediately."Klink completed the forms and broughtthem to Copeland, but after Klink requested a copy, Cope-land said "take your copy" and threw them down on hisdesk.It is argued that these incidents, together with the factthat the Company was slow in honoring certain of Klink'sclaims, establish animus to a degree warranting a conclu-sion that the assigned reasons for the termination of Klinkwere pretextual.In my opinion, Klink's testimony in this regard estab-lishes no more than that Copeland or Lewis may have ex-pressed personal dissatisfaction with him, for perhaps avariety of reasons, possibly including the excessive numberof claims he had filed for extra compensation. The delay inhonoring those claims may well have been derived fromcompany suspicion as to whether all were genuine, consid-ering the number of claims Klink filed in relation to otherdrivers, and also considering the fact that, in processingthem, the Company had little to go on beyond the veracityof Klink.In sum, it is my conclusion that the Respondent hasdemonstrated that it terminated Klink for reasons sanc-tioned by the contract and clearly constituting legitimatecause, unrelated to any motivation proscribed by the Act.The General Counsel has failed in its effort to establishthatKlink was a victim of disparatetreatment,or thatKlink was the object of expressions of hostility to a degreesufficient to override the legitimate considerations offeredby Respondent in support of the discipline imposed in hiscase. Accordingly, on the merits as well, I shall recommenddismissal of the allegation that Klink was terminated inviolation of Section 8(aX3) and (1) of the Act.b.Other disciplinaryaction:Warren Zimmer and Robert KlinkAs heretofore indicated, the complaint was amended atthe hearing to specifically allege that Warren Zimmer andRobert Klink were discriminatedagainst inconsequence oftheir protected activity.Zimmer.On January 13, 1975, Lewis issued two formal,written warnings based on Zimmer's conduct in connec-tion with a Connecticut run that hewas assigned on De-cember 27, 1974. In this connection, it appears that Zim-mer exercised his seniority to pick a Connecticut load onFriday, December 27. After loading that morning, Zimmer,instead of delivering the load, took his truck to Yorkshire,New York, and remained at home until 5 p.m., Sunday,December 29. At that time, Zimmer left for Binghamton,New York. He spent the night in Binghamton, and the nextmorning departed for Connecticut, but had a flat tire,which caused a 3-hour delay, precluding his delivery inConnecticut before 5:30 that evening. Zimmer returned tothe Buffaloterminal onDecember 31 and filed a claim for3 hours' breakdown pay based on the time lost in connec-tion with the flat tire.The above ultimately led to issuance of the aforemen-tioned disciplinary warnings. The first of the warnings,states asfollows:Violation of Company rule #5. Loaded rig parked at3°home without permission from dispatcher.20 Rule#5 of the "Company Rules" recites as follows:Loads that are loaded off the 8AM board are not to be parked in theyard or at home without permission from the dispatcher. Loads that areloaded off the 2PM board or later that day must be out of the yard by7AM the next morning. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDA secondcitationwas issuedto Zimmer on January 13,with respectto thesame run, and setsforth the following:Rule 5(b)Delaying of load or equipment. Rec'd load on 12/27on 12/30 loadedin Binghamton,N.Y. at 9:00 a.m.Zimmer acknowledgedthathe was familiarwith the con-tent of a letter,over signatureof Copeland, dated August 7,1973, and addressed to all drivers, which stated as follows:Subject: Loading on FridayRemember all loadsthat are load [sic] anytime on aFridaymust be delevered[sic] by noon on Saturdayand these Men are dueback in forthe 8am board onMonday.Iff [sic]you get to the dealer on Saturdaybefore noon and he is closedcall the office we willhavesomeone togive instructions.Zimmer concedesthat he failed to make delivery in Con-necticut of the carsloaded on Friday, December 27, untilMonday, December 30.Zimmer,withsome reluctance,also confirmed that the warningsbased uponhis actionwith respect tothis load werejustified under company poli-cy as set forthin Rule5 and Copeland's letterof August 7,1973, and as recordedon the warningslips in issue. Thus,Zimmer's owntestimonygivesrise to no controversy as tothe facts on which the warningswere predicated, nor doeshis testimonyraise anyquestion as tothe accuracy of therepresentations appearing in the warningsdescriptive of hisadmitted violations of Respondent's rulesand practices. 1Nonethelessthe GeneralCounsel arguesthat these repri-mands wereunlawfullyissued.The General Counsel pointsto Zimmer's filing aclaim for breakdowntime as a resultof a flat tire,which hesustained on thevery trip on whichthe warnings were based,and asecond incidentinvolvingZimmer's complaintin concert with other drivers, concern-ing Respondent'shandling of holiday pay, as causing theissuance of these warnings.In this latter regard,Zimmer, as is setforth above, alongwithcertainother drivers felt aggrieved by virtue of thefact that holiday pay for December 24 and 25, 1974, wasreflectedin paychecksreceivedby the drivers in the firstweek of January 1975. Zimmerfelt that, asa result of theCompany'sfailure topay holiday pay in 1974, he lostabout$30 in withholdingtax deductions.In consequence,Zimmer,on January 9, 1975,went to seeLewis about thisand afterLewis checked the matter with Respondent's21Although Zimmer testified that he andother drivershad engaged insuch violations in the past,there is no competent proof that on any of theseoccasions the Company refrained from taking disciplinary action, withknowledge that such infractions had occurred.The reference in the GeneralCounsel's brief to Reap.Exh. 14(b) and the attached breakdown sheet ofDonald M.Monde,dated December17, 1974,hardly constitute evidence tothe contrary.First, that document is plainly ambiguous as to Monde'swhereabouts between December 13 and 16,1974, and does not clearly re-veal that Monde"did exactly as Zimmer did," as the General Counselclaims.But even if he had,it is entirely possible that, before embarking onthat trip,Monde had sought and obtained permission to do so and, thus,fully complied with company rule #5.Although Zimmer testified that he"assumed"that he had such permis-sion, I discredit any such assumption as an argumentative,self-serving ex-pression,completely unsupported by any clear testimony that Zimmereither sought or was afforded a license to violate theCompany's rules.home office, Lewis went to the drivers' room where Zim-mer and six or eightother drivers, who had directed thesame grievance to Lewis,were congregated.At that timeLewis informed the men that nothing could be done abouttheir complaints.22 Although the men continued to protest,Lewis told them to return to work but at the same timeinvited them individually to come to his office to continuethe discussion if they wished. Zimmer did not accept thisoffer.The men returned to work and the matter wasdropped 23Apartfrom the timing of the warnings in relation toZimmer's filinga claim for breakdown pay and his role inthe holiday pay dispute, there is no evidence persuasivelysubstantiating the causal link asserted by the GeneralCounsel 24 With respect to this allegation, all that appearsis that following Zimmer's having engaged in protected ac-tivity he received disciplinary reprimands for a concededviolation of company rules. There is no competent proofthat the rules were disparately applied in Zimmer's case,nor is there credible evidence that Respondent resentedany form of protected activity engaged in by Zimmer.25Accordingly, I find that the General Counsel has failed, bya preponderance of the evidence, to establish that Respon-dent issued warnings to Zimmer for reasonsproscribed bythe Act,and I shall therefore dismiss the allegation in thecomplaint to that effect.Robert Klink.Robert Klink was issued two warning no-tices on December 18, four additional warning notices onDecember 30, 1974, and a 1-week disciplinary suspensionon December 30, 1974. The General Counsel claims that22 Zimmer's testimony on direct examination indicates that on this occa-sion,when Lewis indicated that nothing would be doneabout the drivers'complaints,Zimmer said he was going to take it to the "Unionor the LaborBoard,"whereupon Lewis "shook his finger"and told Zimmer,"that hewould be watching... for anymistakes on ... [Zimmei sl part in thefuture." Although the General Counsel had information as to the identity ofother drivers who were present on that occasion,none werecalled to cor-roborate Zimmer.Lewistestified that he did not recall making threatsagainst anydrivers.Idiscredit Zimmer,as a thoroughlyunreliable witness,whose testimonyfrequentlyreflected his own highly biased and argumenta-tive conclusions and, on the whole,did not reflect the candor,consistency,straightforwardness of one bent on giving an honest recollection of thetruth.His testimony as to the threat imputed to Lewis'also seems at oddswith the spirit of conciliation expressedby Lewisthrough the invitation toZimmer and other drivers to speak withhim privatelyin his office if theywished.23 The assertionby the General Counselthat the complaintby the driverson this occasion was prompted by a departure from Respondent's standardpayroll practices does not conform with my reading of therecord. To thecontrary,under the withholding practices in effect at the terminal,and as iscustomarygenerally, the holidaypay in questionwas properly payable tothe driversno earlierthan their first check in 1975.24 One would certainly be hard put to suspectthat the Company wouldtake reprisals in reactionto a driver's claim for breakdown pay. Breakdownsare inevitable in trucking operations, and where over-the-road drivers arecompensated on a mileage basis, trucking operators would expect to paydrivers extracompensation arising out of such eventualities.Furthermore,breakdown claims, unlike claims for excess loading time, are readilysubjectto confirmation,seldom would depend on the claimant's verity,and wouldrarelyarise from a driver's nonfeasance or misfeasance.25 Contrary to the General Counsel,the practicewhereby violations bydrivers are detected from claims filed for miscellaneous compensation isneitherunlawfulnor convincingly indicative of a disposition onRespondent's part to effect reprisals against drivers who file such claims.Since such claims require special processing to assuretheir authenticity, it isonly natural that violationsof companyrules discovered in that processwould be metwith disciplinaryaction. AUTOMOBILE TRANSPORT, INC.227the aforesaid discipline was unlawfully imposed in retalia-tion for Klink's filing a number of claims for excess load-ing time.In November 1974 Robert Klink submitted seven claimsfor excess loading time,most of which were paid immedi-ately. In December he put in six claims. The Decemberclaims werenot paid immediately, but returned to Klinkbecause they were submitted in consolidated form, ratherthan on separate claim sheets as required by the Company.On December 19, 1974, Klink was given the first set ofwarnings challenged by the General Counsel. Both weresigned by Copeland, and cited Klink's failure to followcompanyrules "intiedowning down" new units, and by"failure to keep unloading skids tiedown when not in use,"respectively. Klink conceded that he neglected to tie downthe items specified in the warnings. 6The second set of warnings and the disciplinary layoffsof December 30 were based on two separate runs by Klinkin which he delayed loads in violation of company policy.Thus, on Friday, December 20, Klink selected a load fordelivery to Branoval, Blockville, and Williamsport, Penn-sylvania. Due to a flat tire, he was delayed at the Buffaloterminal and did not depart until 1:30 p.m. Before leaving,Klink informed the dispatcher that he was "going homeand get some dry clothes on."27 Klink then drove his truckhome to Machias, New York, where he spent the night.28The next morning, Klink was delayed because of a gasolinefreezeup, which he reported to the dispatcher at the Buffa-lo terminalwho in turn informed Klink to proceed whenhe "got squared around." He left at 11 a.m. and droppedthe cargo at the destinations later that day despite the factthat the dealers were closed on his arrival.2926 Although Klinkat the hearingoffereda measureof justification for theinfractions set forth in the warnings,he could not recallhaving given suchan explanationtoCopeland when the latter discovered the improper tie-downs. In this light,it is a fair assumptionthat Klink made no effort toafford Copelanda justificationat anytime prior to the instant hearing.Although through several highly prejudicial leading questions the GeneralCounsel elicited testimonyfrom Klinkthat he laterexplained to Mr. Lewis"the same things"that he had explained in his earlier testimony,Idiscreditthis testimony.From myimpressionof Klink, he was highly prone to mis-leading answers when led,and his responses to this line of questioning bythe GeneralCounselare deemed unreliable.Although Klink subsequentlyoffered identical responses on questioningby me,the contrast between hisinabilityto recall mentioning these mattersto Copeland convinced me thathis responses concerning Lewiswere untrustworthy byproductsof his beingpreviously led bythe GeneralCounsel.Klink's testimony that there were trucks going outof the yard with moreillegal tiedowns than his does not reflectadversely upon the bona fides ofthese reprimandsfor thereis no evidencethat Respondent knew of or with-held discipline in any such cases.27At the hearing,Klink testifiedthat he was cold, sick, and wet at thetime he left the terminalthat day. There is no evidence that the Companywas ever informed of thisprior tothe hearing.Nor is thereevidence thatKlink,despite his conversation with the dispatcher,said anythingthat couldfairly be construed as request for permissionto stayhome that night.28 I washighlysuspiciousof Klink's explanation that he stayed at homethat night because he was cold,sick,and wet.There isno evidence that hementioned this to the dispatcher.On theotherhand,December20 was hiswife'sbirthday.29 As wastrue of many of the drivers who testified on behalf of theGeneral Counsel,Klink reflected a tendency towards argumentation, andthe use of his own conclusions to patch unsympathetic aspects of his course.His testimony that he received permission from a dispatchto drop the loadson Saturday,though the dealers wereclosed, is viewed with suspicion, butacceptedsolelybecause hereceived no citation for this aspect of his perfor-As a result of this trip, two warnings were issued to Rob-ertKlink on December 30, over signature of Jack Lewis.The following relates to Klink's actions of December 20:Rule 5(b)Delaying of load or equipment. Rec'd load 12/20a.m. loaded and took truck home withoutpermis-sion.Total hours worked 5-1/2 hours.First notice.The following additional warning relates to the events ofDecember 21:Rule 5(b)Delaying of load or equipment. Driver took truckhome without permission on 12/20, on 12/21 equip-ment still loaded at driver's home at 11:00 a.m.Second notice.As will be recalled from the discussion involvingZimmer,company policy, as expressed through Copeland's letter ofAugust 7, 1973,3° requires drivers to complete delivery bynoon on Saturday if loaded "at any time on a Friday."Accordingly, the facts set forth above basedin essentialrespects upon Robert Klink's own testimony substantiatethe infractions described in the above warning notices.In addition to the foregoing, Robert Klink received twoadditional warnings and a 1-week suspensionas a result ofa second delay of load violation on December 26, 1974.Thus, on Thursday, December 26, Klink selected a tripfor Lockhaven, Pennsylvania. After he began loading, amalfunction developed in his truck, and his departure fromthe yard was delayed until 1 p.m. on that day. At that timeKlink, instead of proceeding to his destination, drove thetruck home where he remained for the night 31 The nextmorning Klink, before taking off for Lockhaven, attendedto personal business at a local bank, and did notleave until9:30 a.m. Klink arrived at the dealers' premises at 1:30p.m. that day.On December 30, the first of two warnings based on theabove incident, over signature of Jack Lewis, recited:Rule 5(b)Delaying of load or equipment. Rec'd load on12/26 a.m. loaded and took truck home withoutpermission. Total hours worked 6-1/2 hours.3rd notice.The second of the warnings, issued on December 30,stated:Rule 5(b) (NOTE-DRIVER INJURED ON THE JOB 12/27 ANDmanceon the run in question.70 Sec.5(b) of the applicable collective-bargaining agreement authorizesdiscipline for "Delaying of load or equipment without satisfactoryexplana-tion."31AlthoughKlink's testimonysuggests thathe hadinsufficient time tocomplete the Lockhaven run on December 26, it does not appear that heinformedRespondent or its dispatcher of this onleaving the terminal thatday, or that he requested permissionto takethe truckhome rather thanproceed directly tohis destination.Klinktestified that it takes 5-7 hours to drive from Buffalo to Lockhaven,dependingupon weatherconditions, but his log reflects a total of 9.5 hoursdriving timefor completing the round trip. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDPLACED ON COMPENSATION,DISCIPLINARYACTION IWEEK SUS-PENSIONWILL TAKE EFFECTUPON DRIVER'S ABILITY TO RESUMEWORK)Delaying of load or equipment. Driver took homewithout permissionon 12/26. On 12/27 equipmentstill loaded at driver's home at 9:30 a.m.4th notice-I week suspension 12/30-1/4. Final warn-ing next offense willbe a discharge.The General Counsel asks that the discipline be set asidedespite clear evidence that, in each instance,publishedcompany policy, obviously designed to avoid delivery de-lays and to facilitate prompt return of drivers to the termi-nal for further assignment,were violated.Thereis littleevidenceto support the General Counsel, apart from thefact that the action taken by Respondent followed Klink'sfiling claims for extra compensation. Any connection be-tween the two, however, is blurred by the fact that theissuance of reprimands to drivers,who are not subject todirect supervision while performing their over-the-roadfunctions and who have limited contacts with supervisors,isa customary form of discipline in all instances whereviolation of company policies are detected. There is nocredible or convincing evidence that Respondent had everknowingly condoned the infractions which,asRobertKlink's own testimony demonstrates, were properly attri-buted to him. Furthermore, even if one were to assume thatKlink's conduct did not justify the discipline imposed, anysuspicion that a nexus would exist between Klink's effortsto enforce the contract and his subsequent discipline isweakened by evidence indicating that management wasperturbed with Klink for reasons having nothingto do withhis claims under the contract.Thus, Klink testified that in a conversation with Lewisshortly afterDecember30, after Klink asked if Lewis didnot think his treatment was "unfair," Lewis responded byindicating that Klink had been harassing the Company.Klink affords no indication that the accusation of Lewisrelated in any sense to his filing claims for excess loadingtime or for breakdown pay. Quite to the contrary, at twoseparate points in his testimony,on examination by theGeneral Counsel,Klink first implies that the subject matterof that conversation was Klink's prior demands for modifi-cation of his trailer,and, thereafter, specifically indicatesthat the Lewis accusation of harassment was in referenceto his demands for modification of his trailer.Klink's re-quests for alterations in his equipment were neither shownto be protected under the Act, nor litigated by the GeneralCounsel as a causative influence underlying the alleged dis-crimination against Klink.In these circumstances,any in-ference that the above incident evidenced that Respondentwas out to get Klink,since based on animus distinct fromany protected activity, would detract from, rather than aidthe claim of statutory discrimination in his case.Based on the foregoing,I find that the General Counselhas failed to offer persuasive evidence to counter the clearindications in the record that Klink received warnings anda disciplinary layoff solely as a result of his clear violationof published,and generally known,company rules.32As in32 In support of theclaim of discrimination against RobertKlink, theeach instance the action againstKlink was supported byjust cause,Ishall dismiss the allegationthathe was dis-criminated against in violation of Section 8(a)(1) of theAct.CONCLUSIONS OF LAW1.Automobile Transport, Inc., is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2.Truck Drivers Local 449, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called the Union, is, and has been at alltimesmaterial herein, a labor organization within themeaning of Section 2(5) of the Act.3.Respondent, by threatening possible reprisals to em-ployees if they gave testimony in a Board proceeding, in-terfered with, restrained, and coerced employees in the ex-ercise of their Section 7 rights in violation of Section8(a)(l) of the Act.4.Respondent did not violate Section 8(a)(1) and (3) ofthe Act by discharging William A. Klink, by issuing disci-plinary warnings to Warren Zimmer and Robert Klink, orby laying off Robert Klink for disciplinaryreasons.5.By virtue of the findings set forth in paragraph 3above, Respondent has engaged in unfair labor practicesaffecting commerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following.ORDER 33Respondent, Automobile Transport, Inc., Buffalo, Newbrief of the General Counselincludes several representationsat odds withmy reading of the record.The statement therein that Klink did not makeimmediate delivery of his loads of December 20 and 26 because"he did nothave sufficient hours remainingon those days under ICC regulations," con-fuses hours worked with driving time,a dichotomy clearly established onthe record. On eachof the daysin question, Klink had little more than 1-1/2hours driving time, and was well within theICC's 10-hour dailydriving timelimit.Within the same category is the following characterization of Lewis'testi-mony: "Lewisadmitted that the sole basis for the issuanceof RobertKlink's reprimands and suspension were'because he filed a bunch of break-down reports."'Examination of the relevant segment ofLewis' testimonyreveals no such concession,but simplyexplains that the violations werediscovered from information furnishedby Klink insubmitting claims forexcess loading time and breakdown pay.33 In the event no exceptions are filed as providedby Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by theBoard and becomeits findings,conclusions, and Order,and all objections thereto shall bedeemed waivedfor all purposes. AUTOMOBILE TRANSPORT, INC.York, its officers,agents,successors,and assigns, shall:1.Cease and desist from threatening employees withpossible reprisalsif they testified in a proceeding before theNational LaborRelationsBoard, or in any like or relatedmanner interfering with, restraining, or coercing employeesin theexerciseof their rights protected by Section 7 of theAct.2.Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:(a) Post at itsterminal inBuffalo, New York, copies ofthe attached noticed marked "Appendix." 34 Copies of saidnotice, on forms provided by the Regional Director forRegion 3, after being duly signed by Respondent's author-ized representative, shall be posted by Respondent imme-diately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsurethat said notices are not altered, defaced, or coveredby any other material.(b)Notify theRegionalDirector for Region 3, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.22934 In the eventthat the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelationsBoard" shallread"Posted Pursuantto a Judgmentof the United States Court of AppealsEnforcingan Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten our employees with possiblereprisals if they testify in a proceeding conducted bythe National Labor Relations Board.WE WILL NOT in any like or related manner interferewith our employees in the exercise of their rights pro-tected by Section 7 of the National LaborRelationsAct.AUTOMOBILE TRANSPORT, INC.